Although I concurred in the opinion, upon reexamining the issue upon appellee's motion to reconsider, I find that we reached an incorrect result for reasons not expressly argued.
The basic issue is whether the sanctions provided by Civ.R. 11 with respect to pleadings can or should be applied to motions. Clearly, a motion is not a pleading, and Civ.R. 11 does not directly apply. However, as pointed out in our original opinion, Civ.R. 7(B)(4) provides that "`[a]ll motions shall besigned in accordance with Rule 11.'" (Emphasis added.)92 Ohio App.3d at 839, 637 N.E.2d at 365. We found only the act of signing to be incorporated into Civ.R. 7. Further examination demonstrates that this is too narrow an interpretation of Civ.R. 7(B)(4).
First, had it been the intent of Civ.R. 7(B)(4) to require only that motions be signed by the attorney or an unrepresented party, there would be no necessity of reference to "Rule 11."
Second, the act of signing is required by Civ.R. 7(B)(3), which states in pertinent part: "The rules applicable to * * * signing * * * pleading[s] apply to all motions * * *." This rule was part of the original Civil Rules. In 1984, the Civil Rules were amended to add Civ.R. 7(B)(4). Obviously, the intent must have been to add some provision not already included within Civ.R. 7(B)(3), which incorporates the signing requirements of Civ.R. 11. The additional provisions of Civ.R. 11 not already incorporated by Civ.R. 7(B)(3) are, at least, the provisions as to the effect of signing and the sanction for willful violation. The effect of signing is that the "signature of an attorney constitutes a certificate by him that * * * to the best of his knowledge, information, and belief there is good ground to support it; and that it is not interposed for delay." At the very least, Civ.R. 7(B)(4) makes this provision of Rule 11 applicable to motions. However, it would seem that the sanction for willful violation of this good-faith requirement would necessarily follow the requirement itself. The duty placed upon an attorney is incomplete without the sanction for willful violation.
Accordingly, I find that Civ.R. 7(B)(4) incorporates all the provisions of Civ.R. 11, including the provision for sanctions upon an attorney for willful violation of the good-faith requirement. Thus, Civ.R. 7 permits sanctions against an attorney who signs and files a motion without knowledge, information, or belief that "there is good ground to support it." *Page 89 
Accordingly, I would sustain the motion to reconsider, overrule the assignments of error, and affirm the judgment of the common pleas court.